Garnett, J. This is an action of trespass brought by appellee against appellant to recover damages for assault and battery. The jury rendered a verdict for $150 upon which judgment was rendered, and appellant now asks for a reversal. He says the verdict was against the evidence. The plaintiff and her sister testify positively to the striking. The only positive evidence to the contrary is that of the defendant himself. He called four other witnesses of the occurrence, only one of whom testified that she saw the whole transaction and she goes no further than to say that she did not see Corcoran strike the plaintiff. Ho one of the other three stated whether he struck her or not. We have carefully examined the evidence, and find that a reversal on this ground would not be consistent with the rule that a verdict should remain undisturbed unless it is manifestly against the weight of the evidence. The refusal of the court to permit Bernard Brady, a boy ten years old, to testify, is another point urged by appellant. The only question put to the proposed witness relates to his belief in God and a future life and his comprehension of the nature of an oath. Ho statement was made by counsel as to what he intended to prove by the witness, and as no question was propounded to him from which it can possibly be inferred that he knew anything of the material facts, the appellant’s case can not be said to have suffered from the ruling. Gaffield v. Scott, 33 Ill. App. 317. No error is perceived in the giving or refusing of instructions. The judgment is affirmed. Judgment affirmed.